Conviction for keeping a disorderly house, under Art. 341a, Old Penal Code. The indictment charges that appellant was "the owner and manager of a theater and dance house, where spirituous, vinous and malt liquors were kept for sale, and that he did unlawfully and knowingly employ and keep and have in his service in said theater and dance house lewd women, prostitutes, and women of bad reputation for chastity." The indictment is sufficient. This indictment was presented before the Revised Penal Code went into effect, and was sufficient as the law then stood. The penalty under that law and under the Revised Statute is the same. We call the attention of the legislature to Art. 362, of the Rev. Penal Code of 1895, and suggest that they place it in the same form it was before. In the Revised Penal Code there is a very serious omission, which leaves the article in doubt as to whether the accused must have in his employ or service the women therein named, in order that they may display or conduct themselves in a lewd, lascivious, or indecent manner. The punishment fixed by Art. 361, Rev. Penal Code, 1895, to-wit: a fine of $200 for each day said house shall be kept, applies to keeping a disorderly house generally; yet Article 362 fixes the punishment for keeping a disorderly house therein *Page 540 
named and described, at not less than $100 nor more than $500. This punishment is fixed to this particular character of house, or the manner in which this particular house is kept, so as to constitute it a disorderly house, and therefore controls. The penalty submitted to the jury in the charge of the court was correct. The facts amply support the verdict, and the judgment is affirmed.
Affirmed.